Citation Nr: 1225139	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  10-00 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to October 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 and February 2012 the Board remanded the case for additional development.


FINDING OF FACT

By a June 2011 letter, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for bilateral hearing loss; he was twice advised of the consequences of a failure to co-operate with the request (by the June 2011 and February 2012 remands); more than a year has lapsed since the June 2011 request letter; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for pertinent identified evidence requested in connection with his claim of service connection for bilateral hearing loss within a year following the date of the request, the Veteran has abandoned the claim, and his appeal in the matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  July 2007 and April 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file.  Notwithstanding, as explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO attempted to secure releases for the outstanding postservice treatment records from the Veteran by July 2007, June 2011 and January 2012 letters (pursuant to the Board's February 2012 remand instructions).  He did not respond, and further development could not proceed without his response.  

The Board also notes that pursuant to the Board's June 2011 and February 2012 remands the RO afforded the Veteran a VA examination with addendum in conjunction with his claim (prior to completion of the requested evidentiary development).  Given that he has failed to cooperate in the development of evidence pertinent to the matter, the opinion offered is based on a less than complete record, and therefore lacking in probative value.  

In light of the foregoing, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

B. Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's June 2011 remand noted that the evidence of record included a single page of audiometric test results without any mention of complaint or referral that generated the record or any associated records of evaluation/treatment and that further pertinent medical evidence was clearly outstanding.  The Board's June 2011 remand sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he must assist in the matter by providing any releases necessary and that if any records or releases were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records are associated with the claims file.  

In June 2011 RO sent the Veteran a letter (asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs)) so that VA could secure records of his treatment for bilateral hearing loss.  Such was mailed to his current address, and was not returned as undelivered.  He did not respond.  More than a year has passed since the request in June 2011. 

The case was then returned to the Board prematurely (the Veteran had not responded to the request and the proper course of action was allowing him the one year period to respond), and in February 2012 the Board remanded the matter and noted that the pertinent medical evidence remained outstanding and that merits adjudication was improper.  The Board further advised the Veteran that proper merits adjudication then of his service connection claim was not possible without completion of the preliminary development sought (i.e., cooperation with the requests for identifying information and releases) and that he was being afforded another opportunity to do so.  He was also advised that a failure to cooperate within a year would result in the claim being considered abandoned and dismissed under 38 C.F.R. § 3.158(a).  In January 2012 he was again sent a letter requesting the identifying information and releases; no response was received.  

The critical facts at this stage are clear.  The Veteran has not provided VA with releases necessary for VA to secure critical information and evidence pertaining to his claim of service connection for bilateral hearing loss, after requests to cooperate in three letters and being notified of the pertinent (and perhaps critical) nature of the records and the consequences of a failure to timely cooperate under 38 C.F.R. § 3.158(a) by two remands.  He may not ignore the repeated requests and pick and choose which pertinent evidence (clearly identified as outstanding) is to be considered in adjudication of the claim.

The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  The Veteran has been repeatedly asked to provide cooperation necessary to secure evidence pertinent to his appeal.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim of service connection for bilateral hearing loss, there remains no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal in the matter of service connection for bilateral hearing loss is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


